This is an appeal by Owen W. Kilday, chief of police of the city of San Antonio, from an order of the district court granting a temporary injunction against the said Kilday, Albert Hausser, sheriff of Bexar county, and D. F. Davis, county attorney, restraining them from interfering with appellees in the lawful use and possession of the premises at 1202-1212 Navarro street, in the city of San Antonio, and commanding said parties to refrain from arresting, molesting, or in any manner interfering with, or from attempting to deter or prevent appellees, or any of them, from conducting or taking part in their business so operated at such place, in so far as the same may be based on alleged violations of section 1 of the Revised Criminal Ordinances of the City of San Antonio, as the same was amended on July 17, 1905.
The record reveals that the city of San Antonio intervened in the original suit, which is for damages against appellant and others, but afterwards was permitted to withdraw from the suit, and was not a party when the injunction was granted, and was in no wise affected by the injunction granted by the district court. No one was affected by the order except appellant Owen W. Kilday, D. F. Davis, county attorney, and Albert Hausser, sheriff of Bexar county.
It has been satisfactorily made known to this court that the entertainment complained of has been ended and is no longer being conducted in the city of San Antonio. This information has not been assailed by appellant, although it has been filed among the papers in this case and appellant has been charged with notice of the same.
It is the order of this court that the temporary writ of injunction granted by the district court be, and is hereby, set aside, and that the appeal is dismissed on account of the matters involved therein being moot.
Appeal dismissed.